DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 08/19/2022 has been entered.  Claims 6, 8, 10, and 11 are now pending. 
Rejection under 35 U.S.C. 112:
The rejection of claim 10 under 35 U.S.C. 112 has been withdrawn in view of the amendment to 
the claim.

	Claim Rejections - 35 USC § 102
Claims 6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0163079 A1) hereinafter “Choi”.
Regarding claim 6:
Choi discloses a terminal (Fig. 1, 110) comprising: 
a receiver (Fig. 1, 140) that receives, by higher layer signaling, at least one parameter set each including information related to a frequency resource to which an uplink control channel is to be mapped (Para. [0103]);  
a processor (Fig. 1, 155) that controls frequency hopping of the uplink control channel in each slot, based on the information related to the frequency resource determined based on the at least one parameter set and a field in downlink control information indicating a parameter set of the at least one parameter set (Para. [0105]); and 
a transmitter (Fig. 1, 175) that transmits the uplink control channel,
wherein the information related to the frequency resource includes information related to a first-hop frequency resource and information related to second and subsequent-hop frequency resources (PUCCH information in Table 13; Para. [0098]-[0099], [0104]-[0105], and Fig. 7 and 8).
Regarding claim 8:
Choi further discloses wherein when the uplink control channel is transmitted over a plurality of slots, the control section controls the frequency hopping of the uplink control channel in each slot based on information indicating which is applied between frequency hopping in each slot and frequency hopping over the plurality of slots (frequency hopping pattern shown in Fig. 8, Para. [0106]-[0108]).
 	Regarding claim 10:
Choi discloses a radio communication method for a terminal, comprising: receiving, by higher layer signaling, at least one parameter set each including information related to a frequency resource to which an uplink control channel is to be mapped;  controlling frequency hopping of the uplink control channel in each slot, based on the information related to the frequency resource determined based on the at least one parameter set and a field in uplink control information indicating a parameter set of the at least one parameter set; and transmitting the uplink control channel, wherein the information related to the frequency resource includes information related to a first-hop frequency resource and information related to second and subsequent-hop frequency resources.  (Claim features similar to claim 6. The same rejection is applicable.)
	Regarding claim 11:
Choi discloses a radio communication system, comprising a base station (Fig. 1, 105) and a terminal (Fig. 1, 110), wherein the base station comprises; a transmitter (Fig. 1, 125) that transmits a higher layer signaling; and a receiver (Fig. 1, 190) that receives an uplink control channel, and  the terminal comprising: a receiver (Fig. 1, 140) that receives, by the higher layer signaling, at least one parameter set each including information related to a frequency resource to which the uplink control channel is to be mapped; a processor (Fig. 1, 155) that controls frequency hopping of the uplink control channel in each slot, based on the information related to the frequency resource determined based on the at least one parameter set and a field in downlink control information indicating a parameter set of the at least one parameter set; and a transmitter (Fig. 1, 175) that transmits the uplink control channel, wherein the information related to the frequency resource includes information related to a first-hop frequency resource and information related to second and subsequent-hop frequency resources. (Claim features similar to claim 6. The same rejection is applicable.)
	
Response to Arguments
Rejections under 35 U.S.C. 102:
With respect to claim 1, Applicant argues that Choi does not teach or suggest “wherein the information related to the frequency resource includes information related to a first-hop frequency resource and information related to second and subsequent-hop frequency resource.” Remarks, page 7.   Examiner respectfully disagrees.  
In paragraph [0105], Choi describes “the UE may identify that the PUCCH size (PRB group) is PRG=1, the PUCCH position is k0+F1(nPUCCH), and the (frequency) hopping pattern function for each PUCCH candidate is F1(nPUCCH).”  The (frequency) hopping pattern function F1(nPUCCH) represents the frequency position of a PUCCH pattern based on the value of nPUCCH, where nPUCCH represents the position of the symbol, slot, mini-slot, or subframe. 
Figure 8 (reproduced below) shows the hopping pattern for a PUCCH when nPUCCH =0, 1, 2, and 3.  The frequency position of the PUCCH transmission area is determined based on the value of nPUCCH, where each transmission can be considered a hop.

    PNG
    media_image1.png
    292
    813
    media_image1.png
    Greyscale

	The PUCCH when nPUCCH =0 can be considered a first hop. The PUCCH when nPUCCH =1 can be considered a second hop.  Therefore, the frequency hopping pattern function F1(nPUCCH) can be considered “information related to a first-hop frequency resource and information related to second and subsequent-hop frequency resource.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465